Case 9:19-mc-80024-DMM Document 6-2 Entered on FLSD Docket 03/04/2019 Page 1 of 5


 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________
     Pues Family Trust IRA, Michael Pues, Executor
                                                                               )
                                Plaintiff                                      )
                                   v.                                          )        Civil Action No. 19-MC-80024
              Parnas Holdings, Inc., Lev Parnas                                )
                                                                               )
                               Defendant                                       )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                                        Victor Imber
 To:                                                                 5778 NW 23rd Way
                                                                     Boca Raton FL 33496-2807
                                                        (Name of person to whom this subpoena is directed)

       ✔
       ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material:
           See Attached Exhibit A


  Place:                                                                                 Date and Time:
          Andre Law Firm, P.A.
          18851 N.E. 29th Ave Suite 724                                                                    April 10, 2019 at 9:00 am
          Aventura, FL 33180
      ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:
          March 5, 2019

                                   CLERK OF COURT
                                                                                             OR

                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party) Pues Family Trust
                                                                         , who issues or requests this subpoena, are:
Andre Law Firm P.A. 18851 N.E. 29th Ave Suite 724 Aventura FL 33180 tel: 786 708 0813 fax: 786 513 8408

                                Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things or the
 inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
 it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 9:19-mc-80024-DMM Document 6-2 Entered on FLSD Docket 03/04/2019 Page 2 of 5


 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

 Civil Action No. 19-MC-80024

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

             I received this subpoena for (name of individual and title, if any)
 on (date)                               .

             ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                   ; or

             ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

             Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
             tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
             $                                     .

 My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


             I declare under penalty of perjury that this information is true.


 Date:
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

 Additional information regarding attempted service, etc.:
Case 9:19-mc-80024-DMM Document 6-2 Entered on FLSD Docket 03/04/2019 Page 3 of 5


 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
 (c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                    not describe specific occurrences in dispute and results from the expert’s
   (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
 person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
 regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
 transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
       (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
 expense.
                                                                                    (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
    (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
 tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
 employed, or regularly transacts business in person; and                           information:
    (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                    must produce them as they are kept in the ordinary course of business or
 (d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                       (B) Form for Producing Electronically Stored Information Not Specified.
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
 responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
 to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
 subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
 enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
 lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
 fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                    responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
    (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
 documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
 permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
 production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
 hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
    (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
 things or to permit inspection may serve on the party or attorney designated
 in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
 sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
 producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
 The objection must be served before the earlier of the time specified for          material must:
 compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
 the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
 may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
 order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
 order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
 significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                    notified, a party must promptly return, sequester, or destroy the specified
  (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
    (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
 compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
      (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
      (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
 specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
      (iii) requires disclosure of privileged or other protected matter, if no      resolved.
 exception or waiver applies; or
      (iv) subjects a person to undue burden.                                       (g) Contempt.
   (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
 subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
 motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
       (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
 development, or commercial information; or



                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 9:19-mc-80024-DMM Document 6-2 Entered on FLSD Docket 03/04/2019 Page 4 of 5
Exhibit A                                 CASE NO. 50-2018-CA-02109-XXXX-MB



                                             SCHEDULE

                                               Definitions

          As used in this subpoena, the following words shall be defined as follows:

          1)      “Document” includes, but is not limited to, originals where available, or otherwise

   a carbon copy, xerox copy or other copy, including each non-identical copy (whether different

   from the original because of marginal notes, or other material inserted or attached thereto, or

   otherwise) of each item of correspondence, letters, electronic mail, memoranda, messages,

   telephone bills, notes, offers, orders, confirmations, contracts, agreements, reports, punch sheets,

   punch lists, agendas, cables, telegrams, diaries, appointment books, invoices, ledgers, returns,

   accounts, checks, check stubs, drafts, statements, indexes, data sheets, data processing cards,

   logs, worksheets, service orders, expense vouchers, maintenance records, inspection reports,

   licenses, permits, settlement paperwork, printing, pictures, advertisements, slides, film,

   microfilm, micro fiche and other written matter of every kind and character; notes, memoranda,

   transcripts, recording tapes, recording disks or other records of oral communications; and graphs,

   books, charts, tables, prospectuses, tabulations, worksheets, compilations, summaries, minutes,

   lists, pamphlets, brochures, drawings, renderings, diagrams, sketches, etchings, tracings, plans,

   blueprints, posters, periodicals, publications, bulletins, computer printouts, studies or other

   papers in the possession, custody or control of VICTOR IMBER (“Deponent”) or its agents,

   employees, attorneys or representatives, including documents which were prepared by

   Deponent’s agents, employees, attorneys or representatives, which did not leave the custody of

   the person preparing it.




                                                    3
Case 9:19-mc-80024-DMM Document 6-2 Entered on FLSD Docket 03/04/2019 Page 5 of 5
                                                          CASE NO. 50-2018-CA-02109-XXXX-MB



          2)      “You” or “Your” refers to Deponent, his agents, attorneys, employees,

   subsidiaries, joint venturers, partners, predecessors, successors and all other persons acting for,

   purporting to act for, or subject to the control of Deponent.

          3)      “And” or “Or” shall include the conjunctive as well as the disjunctive.

          4)      “Communications” include correspondence, discussions, telephone conversations

   and all other forms of written or oral communication.

          5)      “Judgment Debtor” refers to Defendants LEV PARNAS and PARNAS

   HOLDINGS, INC.



                               Schedule of Documents to be Produced

          Any and all documents in your possession, custody or control that relate or reflect or refer

   to:

          1.      Leases between You and LEV PARNAS (or any member of his family) for the

   property 7670 La Corniche Circle, Boca Raton, FL 33433.

          2.      Latest 4 rent payments made for the property at 7670 La Corniche Circle, Boca

   Raton, FL 33433.

          3.      Any correspondence between you and LEV PARNAS (or any member of his

   family) concerning the property at 7670 La Corniche Circle, Boca Raton, FL 33433




                                                    4
